     Case 3:17-cv-02277-L-MDD Document 43 Filed 05/06/20 PageID.925 Page 1 of 1



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   SKY D. SHADOW,                                       Case No.: 3:17-cv-02277-L-BLM
12                                       Plaintiff,
                                                          ORDER DENYING DEFENDANT’S
13   v.                                                   MOTION FOR SUMMARY
                                                          JUDGMENT WITHOUT
14   MIDLAND CREDIT MANAGEMENT,
                                                          PREJUDICE AS MOOT
     INC.,
15
                                       Defendant.
16
17         Pending before the Court is Defendant’s motion for summary judgment. (Doc. no.
18   22.) Plaintiff has filed a notice of settlement of her individual claims prior to class
19   certification and requested to vacate all pending dates to file a dismissal. (Doc. no. 40.)
20   Magistrate Judge Mitchell D. Dembin has set the matter for a settlement disposition
21   conference. (Doc. no. 41.) As the parties have settled their case and intend to file a
22   dismissal, Defendant’s summary judgment motion is denied without prejudice as moot.
23         IT IS SO ORDERED.
24   Dated: May 6, 2020
25
26
27
28

                                                      1
                                                                                  3:17-cv-02277-L-BLM
